Case: 17-60105       Document: 00514340091         Page: 1     Date Filed: 02/07/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit


                                      No. 17-60105
                                                                                      FILED
                                                                               February 7, 2018
                                                                                 Lyle W. Cayce
GREEN TREE SERVICING, L.L.C.; WALTER INVESTMENT                                       Clerk
MANAGEMENT CORPORATION; BEST INSURORS, INCORPORATED;
MID STATE CAPITAL, L.L.C.; MID STATE TRUST II; MID STATE TRUST
III; MID STATE TRUST IV; MID STATE TRUST V; MID STATE TRUST VI;
MID STATE TRUST VII; MID STATE TRUST VIII; MID STATE TRUST IX;
MID STATE TRUST X; MID STATE TRUST XI; WILMINGTON TRUST
COMPANY; MID-STATE CAPITAL CORPORATION 2004-1 TRUST; MID-
STATE CAPITAL CORPORATION 2005-1 TRUST; MID-STATE CAPITAL
CORPORATION 2006-1 TRUST; MID-STATE CAPITAL TRUST 2010-1,

               Plaintiffs-Appellees,

v.

BILLY R. BROWN,

               Defendant-Appellant.



                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:16-CV-317


Before KING, ELROD, and GRAVES, Circuit Judges.
PER CURIAM: *
       This appeal is dismissed for want of jurisdiction based upon binding
precedent in a virtually identical case. Green Tree Servicing, L.L.C. v. Charles,



       *Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
    Case: 17-60105   Document: 00514340091     Page: 2   Date Filed: 02/07/2018


                                No. 17-60105

872 F.3d 637 (5th Cir. 2017); accord Green Tree Servicing, L.L.C. v. Campbell,
701 F. App’x 383 (5th Cir. 2017) (per curiam); Green Tree Servicing, L.L.C. v.
Mathis, 701 F. App’x 383 (5th Cir. 2017) (per curiam).




                                      2